Determination of appeal from judgment, Supreme Court, New York County (John Bradley, J., at sentence; Shirley Levittan, J., at Sandoval hearing, mistrial and motion to preclude), rendered on or about February 17, 1983, unanimously held in abeyance. Application by appellant’s counsel to withdraw as counsel is granted, and pursuant to section 722 of the County Law, the attorney as indicated in the order of this court is substituted as appellant’s assigned counsel, and said counsel is directed to file a brief within 90 days of the date of this order, with notice of entry. No opinion. Concur—Kupferman, J. P., Ross, Carro and Rosenberger, JJ.